ELLETT, Chief Justice
(concurring with observation):
I concur in the opinion as written by Justice Hall. I wish to add, however, that Mr. Smith perhaps has been overpaid. No complaint is made in that regard and so my comment is of no concern to the ruling in this case but should be kept in mind for future cases. I merely want to point out that our statute provides that the compensation for transcribing stenographic notes is fifty cents ($.50) per folio1 and not $1.50 per page as some reporters charge. A folio is defined by statute2 as being one hundred words. Therefore, a reporter would be entitled to $1.50 per page only if that page contained three folios, or three hundred words.
The average line contains ten words and so the honest reporter would put thirty lines to the page in making his charge of $1.50. Some reporters use twenty-five line pages in order to get a greater rate of pay than that which the statute allows. Mr. Smith used the twenty-five line page and claims that the fee for a copy of a thirty-line page was seventy-five cents ($.75), but that he only charged seventy cents ($.70) per page to allow for the shortage. It would seem that 25/30 of seventy-five cents would be sixty-two and one-half cents ($.625) and not seventy cents as charged.
There is another little error in his calculation. The statute above set out in Note 1 provides that the rate of pay for copies furnished to the party ordering the original shall be ten cents ($.10) per folio, not exceeding two copies.
Carbon County was billed for all the copies and it would seem that the charges would be only ten cents ($.10) per folio or thirty cents ($.30) per page (for a thirty-line page) for the copies; and that is only in case the county had ordered the work to be done. Again, the price would not be thirty cents ($.30) for a page of twenty-five lines, but only 25/30 or twenty-five cents ($.25) per page, rather than the seventy cents ($.70) charged.
The appellant claims that, as a free-lance reporter, he is not bound by the statutory charges. That argument was advanced before this Court in the case of Dull v. Mining Co.3 The statute involved at that time provided for a fee of $8.00 per day for reporting and ten cents ($.10) per folio for transcribing the testimony. The reporter was hired for one case only and had an agreement for $10.00 per day for reporting and fifteen cents ($.15) per folio for transcribing the testimony. This Court held the agreement to be void as being against public policy. The reporter, although not the regularly appointed reporter, was held to the rate of pay provided by law for the services rendered.
Our statute4 provides that the stenographic fees in preliminary hearings shall be paid by the county. Since there is no mention of the amount of such fee, it must be a reasonable fee; and where the statute states the fees of reporters generally, the statutory fee is the reasonable fee. A charge exceeding that amount ought not be allowed.
If it be assumed that the court might not be able to secure a reporter unless a fee larger than that set out by statute was permitted, the answer is two-fold. In the first place, the reporter for a preliminary hearing need not be a certified shorthand reporter; and in the second place, the judge can subpoena a reporter just the same as he can bring in a juror, ah interpreter, or a witness without making a contract with any of them.

. U.C.A., 1953, 78-56-4.


. U.C.A., 1953, 21-7-8.


. 28 Utah 467, 79 P. 1050 (1905).


. U.C.A., 1953, 77-15-14(5).